IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0624-12



KELLY PATRICK AMOS, Appellant


v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE ELEVENTH COURT OF APPEALS

MIDLAND  COUNTY



 Per curiam.  Keasler and HERVEY, JJ., dissent.

ORDER


		The petition for discretionary review violates Rule of Appellate Procedure
9.3(b) because the original petition is not accompanied by 11 copies.
		The petition is struck.  See Rule of Appellate Procedure 68.6.
		The petitioner may redraw the petition.  The redrawn petition and copies must
be filed in the Court of Criminal Appeals within thirty days after the date of this order.
 
Filed June 13, 2012
Do not publish